Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Election/Restrictions
Claim 1 is allowable. Claims 7-12 were previously withdrawn from consideration as a result of a restriction requirement, but they include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 2/14/20 is hereby withdrawn and claims 7-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


 				Allowance
Claims  1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to show or fairly suggest in combination a deterrent device attachment comprising a housing having (i) an open area defined by area walls and an end wall having a segment configured to pass light and (ii) recessed areas configured to receive a firearm assembly; a support board having a metal layer with a first bend between a first end portion and a support portion; a light source that generates light and heat when energized is positioned (i) on the support portion and (ii) directly in the open area defined by the area walls of the housing; a drive board; and a drive circuit on the drive board and adapted to controllably energize the light source; wherein the support board is positioned at least in part between at least two of the area walls with the support portion arranged to direct light generated by the light source toward a first opening and with the first end portion extending away from the segment at least in part in a direction along one of the area walls with the metal layer providing a first boundary free area adapted to spread and dissipate heat generated by the light source, wherein the drive board includes a second opening adapted to receive a tab portion of a first sheet, wherein the first sheet includes electrical paths thereon that are adapted to allow energy to flow from the drive circuit to the light source, wherein the tab includes contacts coupled to the electrical paths, wherein the drive circuit includes terminals on the drive board adjacent to the second opening and extending horizontally on the drive board from the drive circuit, and wherein the contacts are orthogonal to the terminals and engage the terminals when the tab portion of the first sheet is positioned in the second opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875